
	
		One Hundred Twelfth Congress of the United States
		  of America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. CON. RES. 29
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 3, 2011
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  United States Capitol for an event to present the Congressional Gold Medal,
		  collectively, to Neil A. Armstrong, Edwin E. Buzz Aldrin, Jr.,
		  Michael Collins, and John Herschel Glenn, Jr., in recognition of their
		  significant contributions to society.
	
	
		1.Use of the rotunda of the United States
			 Capitol to present the Congressional Gold Medal
			(a)AuthorizationThe rotunda of the United States Capitol is
			 authorized to be used on November 16, 2011 for the presentation of the
			 Congressional Gold Medal, collectively, to Neil A. Armstrong, Edwin E.
			 Buzz Aldrin, Jr., Michael Collins, and John Herschel Glenn, Jr.,
			 in recognition of their significant contributions to society.
			(b)PreparationsPhysical preparations for the conduct of
			 the event described in subsection (a) shall be carried out in accordance with
			 such conditions as may be prescribed by the Architect of the Capitol.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
